Title: From John Adams to D.C. Ballard, 27 February 1813
From: Adams, John
To: Ballard, D.C.



Sir
Quincy Feb. 27. 1813

I duely recd. your favour of Jan 10th and Should have Sooner acknowledged it if Indisposition had not confined me to my house for a longer time than I was ever before confined, Since I can remember.
In Answer to your request, I inclose a Newspaper, “the Spirit of 1776” in which you will find the Annunciation of a great Work entitled “An Enquiry into the Principles and Policy of the Government of the United States, by John Taylor of Caroline County, Virginia.” This is a Gentleman of high Rank of ample fortune and great Industry. He has devoted his Leisure hours for 20 Years as you See. His Work of 600 or 700 Pages in Octavo, is principally employed in taking me to Pieces. You See then that I Shall be employed for 20 Years to come, in putting myself together again. I know that you will not devote your paper to So frivolous a Use: but I request as a favour that you would publish in your Patriot at full Length Mr Taylors Advertisement, or return me the Newspaper as it is. Your Friend

John Adams